UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-15052 (Exact name of registrant as specified in its charter) Connecticut 06-1541045 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 157 Church Street, New Haven, Connecticut (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:203-499-2000 N/A (Former name, former address and former fiscal year, if changed since last report.) Indicate by check mark whether the registrant:(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filerx Accelerated filero Non-accelerated filero Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x The number of shares outstanding of the issuer’s only class of common stock, as of November 1, 2012 was 50,665,114. INDEX PART I.FINANCIAL INFORMATION Page Number Item 1. Financial Statements. 3 -Consolidated Statement of Income for the three and nine months ended September 30, 2012 and 2011. 3 -Consolidated Statement of Comprehensive Income for the three and nine months endedSeptember 30, 2012 and 2011. 3 -Consolidated Balance Sheet as of September 30, 2012 and December 31, 2011. 4 -Consolidated Statement of Cash Flows for the nine months ended September 30, 2012 and 2011. 6 -Notes to Consolidated Financial Statements. 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 27 - Major Influences on Financial Condition. 27 - Liquidity and Capital Resources. 33 - Critical Accounting Policies. 35 - Off-Balance Sheet Arrangements. 36 - New Accounting Standards. 36 - Results of Operations. 36 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 41 Item 4. Controls and Procedures. 41 PART II.OTHER INFORMATION Item 1A. Risk Factors. 41 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 41 Item 6. Exhibits. 42 SIGNATURES 43 - 2 - Index PART 1.FINANCIAL INFORMATION Item 1. Financial Statements UIL HOLDINGS CORPORATION CONSOLIDATED STATEMENT OF INCOME (In Thousands except per share amounts) (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, Operating Revenues $ Operating Expenses Operation Purchased power Natural gas purchased Operation and maintenance Transmission wholesale Depreciation and amortization (Note F) Taxes - other than income taxes (Note F) Total Operating Expenses Operating Income Other Income and (Deductions), net (Note F) Interest Charges, net Interest on long-term debt Other interest, net (Note F) Amortization of debt expense and redemption premiums Total Interest Charges, net Income Before Income Taxes, Equity Earnings Income Taxes (Note E) Income Before Equity Earnings Income from Equity Investments Net Income Less: Preferred Stock Dividends of Subsidiary, Noncontrolling Interests 26 14 65 42 Net Income attributable to UIL Holdings $ Average Number of Common Shares Outstanding - Basic Average Number of Common Shares Outstanding - Diluted Earnings Per Share of Common Stock - Basic (Note A): $ Earnings Per Share of Common Stock - Diluted (Note A): $ Cash Dividends Declared per share of Common Stock $ UIL HOLDINGS CORPORATION CONSOLIDATED STATEMENT OF COMPREHENSIVE INCOME For the Threeand Nine Months Ended September 30, 2012 and 2011 (Thousands of Dollars) Three Months Ended Nine Months Ended September 30, September 30, Net Income $ Other Comprehensive Income (Loss), net ) ) Comprehensive Income Less: Preferred Stock Dividends of Subsidiary, Noncontrolling Interests 26 14 65 42 Comprehensive Income attributable to UIL Holdings $ The accompanying Notes to the Consolidated Financial Statements are an integral part of the financial statements. - 3 - Index UIL HOLDINGS CORPORATION CONSOLIDATED BALANCE SHEET ASSETS (In Thousands) (Unaudited) September 30, December 31, Current Assets Unrestricted cash and temporary cash investments $ $ Restricted cash Accounts receivable less allowance of $10,492 and $10,939, respectively Unbilled revenues Current regulatory assets(Note A) Natural gas in storage, at average cost Materials and supplies, at average cost Deferred income taxes Refundable taxes Current portion of derivative assets (Note A) Prepayments Other Total Current Assets Other investments Equity investment in GenConn (Note A) Other Total Other investments Net Property, Plant and Equipment Regulatory Assets (future amounts due from customers through the ratemaking process) (Note A) Deferred Charges and Other Assets Unamortized debt issuance expenses Other long-term receivable Derivative assets (Note A) Goodwill Other Total Deferred Charges and Other Assets Total Assets $ $ The accompanying Notes to the Consolidated Financial Statements are an integral part of the financial statements. - 4 - Index UIL HOLDINGS CORPORATION CONSOLIDATED BALANCE SHEET LIABILITIES AND CAPITALIZATION (In Thousands) (Unaudited) September 30, December 31, Current Liabilities Line of credit borrowings $ $ Current portion of long-term debt Accounts payable Dividends payable Accrued liabilities Current regulatory liabilities (Note A) Taxes accrued Interest accrued Current portion of derivative liabilities (Note A) Total Current Liabilities Noncurrent Liabilities Pension accrued Connecticut Yankee contract obligation (Note J) Other post-retirement benefits accrued Derivative liabilities (Note A) Other Total Noncurrent Liabilities Deferred Income Taxes (future tax liabilities owed to taxing authorities) Regulatory Liabilities (future amounts owed to customers through the ratemaking process) (Note A) Commitments and Contingencies (Note J) Capitalization (Note B) Long-term debt, net of unamortized discount and premium Preferred Stock of Subsidiary Redeemable preferred stock, noncontrolling interests Common Stock Equity Common stock Paid-in capital Retained earnings Accumulated other comprehensive income (loss) ) Net Common Stock Equity Total Capitalization Total Liabilities and Capitalization $ $ The accompanying Notes to the Consolidated Financial Statements are an integral part of the financial statements. - 5 - Index UIL HOLDINGS CORPORATION CONSOLIDATED STATEMENT OF CASH FLOWS (In Thousands) (Unaudited) Nine Months Ended September 30, Cash Flows From Operating Activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Deferred income taxes Allowance for funds used during construction (AFUDC) - equity ) ) Stock-based compensation expense (Note A) Pension expense Undistributed (earnings) losses in equity investments ) ) Deferred purchased gas Other non-cash items, net ) Changes in: Accounts receivable, net ) Unbilled revenues Natural gas in storage Prepayments ) ) Accounts payable ) ) Cash distributions from GenConn Interest accrued Taxes accrued/refundable, net ) Accrued liabilities ) ) Accrued pension ) ) Other assets ) Other liabilities ) ) Total Adjustments Net Cash provided by Operating Activities Cash Flows from Investing Activities Related party note receivable - ) Plant expenditures including AFUDC debt ) ) Acquisition of gas companies, net of cash acquired - Cash distributions from GenConn - Investment in GenConn - ) Changes in restricted cash ) Deposits in New England East West Solution (NEEWS) (Note C) ) ) Other Net Cash (used in) Investing Activities ) ) Cash Flows from Financing Activities Issuance of common stock Issuances of long-term debt Payments on long-term debt ) ) Line of credit borrowings (repayments), net ) Payment of common stock dividend ) ) Other ) ) Net Cash (used in) Financing Activities ) ) Unrestricted Cash and Temporary Cash Investments: Net change for the period ) ) Balance at beginning of period Balance at end of period $ $ Non-cash investing activity: Related party note receivable $
